Citation Nr: 0427112	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  02-00 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1962 and from March 1964 to February 1967.

This matter appeal comes before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision issued by 
the Portland, Oregon, Regional Office (RO) of the Department 
of Veterans Affairs (VA) by which service connection for PTSD 
was granted with an assigned 50 percent disability rating and 
a TDIU rating was denied.  In July 2000, the veteran voiced 
disagreement with the assigned rating and the denial of a 
TDIU rating.  The RO issued a Statement of the Case (SOC) in 
December 2001 and the veteran perfected his appeal the 
following month.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the instant case, the veteran's claim for an increased 
rating was raised in his July 2000 notice of disagreement.  
See 38 U.S.C.A. § 7105(d) (West 2002) (upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the agency of original jurisdiction must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement).  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03 (Dec. 22, 2003); 69 Fed. 
Reg. 25180 (2004).

Here, the veteran's service connection claim was resolved in 
his favor prior to the enactment of Veterans Claims 
Assistance Act of 2000 (VCAA), which amended 38 U.S.C.A. 
§ 5103.  As such, section 5103(a) notice was not given for 
the underlying claim from which the current increased rating 
claim flows.  As a consequence, the Board sent the veteran a 
letter in January 2003 informing him of the VCAA and of VA's 
duty to assist with his claims.  Subsequently, the United 
States Court of Appeals for the Federal Circuit invalidated 
the regulations that empowered the Board to cure such a 
procedural defect.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, this matter must be remanded for this 
procedural defect to be cured prior to appellate review of 
the veteran's claims.   

This matter is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
veteran's increased rating and TDIU 
claims.  The veteran must be specifically 
informed of the evidence necessary to 
substantiate his increased rating claim 
and his TDIU rating claim and of the 
portion of the information and evidence 
necessary to substantiate his claims for 
which he is responsible and which 
evidence it is VA's duty to assist him in 
obtaining.

2.  Obtain the veteran's medical records 
from the VA medical facility located in 
Portland, Oregon, from October 2001 to 
the present.

3.  Readjudicate the veteran's claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental SOC (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since May 2004.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




